NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEITH TURNER,                                   No. 18-55657

                Plaintiff-Appellant,            D.C. No. 2:17-cv-07521-PA-RAO

 v.
                                                MEMORANDUM*
BAYVIEW LOAN SERVICING, LLC; et
al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                            Submitted March 12, 2019**

Before:      LEAVY, BEA, and N.R. SMITH, Circuit Judges.

      Keith Turner appeals pro se from the district court’s judgment dismissing his

action alleging Fair Debt Collection Practices Act (“FDCPA”) and state law claims

arising out of foreclosure proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a district court’s dismissal under Federal Rule of Civil


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034,

1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Turner’s FDCPA claim under 15

U.S.C. § 1692f(6) because Turner failed to allege facts sufficient to show that

defendants sought to foreclose without having the present right to possession of the

property through an enforceable security interest. See 15 U.S.C. § 1692f(6)

(prohibiting the taking of any nonjudicial foreclosure action without a present right

to possession of the property claimed as collateral); see also Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Turner’s motion to

alter or amend judgment because Turner failed to establish any basis for such

relief. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262-63 (9th Cir. 1993) (standard of review and grounds for reconsideration under

Fed. R. Civ. P. 59(e)).

      We do not consider arguments raised for the first time on appeal, or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                            2                                      18-55657